RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit Rule 206
                                         File Name: 07a0323p.06

                      UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


                                                   X
                           Petitioner-Appellant, -
 LAWRENCE REYNOLDS,
                                                    -
                                                    -
                                                    -
                                                        No. 03-3822
         v.
                                                    ,
                                                     >
 MARGARET BAGLEY, Warden,                           -
                           Respondent-Appellee. -
                                                   N
                    Appeal from the United States District Court
                     for the Northern District of Ohio at Akron.
               No. 00-01239—David D. Dowd, Jr., Sr. District Judge.
                                        Argued: April 4, 2007
                                Decided and Filed: August 16, 2007
                     Before: MARTIN, COLE, and SUTTON, Circuit Judges.
                                         _________________
                                              COUNSEL
ARGUED: Pamela Prude-Smithers, Robert K. Lowe, PUBLIC DEFENDER’S OFFICE, Columbus,
Ohio, for Appellant. Daniel R. Ranke, OFFICE OF THE ATTORNEY GENERAL, Cleveland,
Ohio, for Appellee. ON BRIEF: Pamela Prude-Smithers, Robert K. Lowe, PUBLIC
DEFENDER’S OFFICE, Columbus, Ohio, Kevin M. Cafferkey, Cleveland, Ohio, for Appellant.
Daniel R. Ranke, OFFICE OF THE ATTORNEY GENERAL, Cleveland, Ohio, for Appellee.
                                         _________________
                                             OPINION
                                         _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Petitioner Lawrence Reynolds was convicted and
sentenced to death by an Ohio jury for the 1994 murder of Loretta Foster. After exhausting his state
court appeals, both direct and collateral, he filed a petition for habeas corpus in federal district court.
The district court denied Reynolds’s petition, and we now AFFIRM the district court.
                                                     I
         In the late afternoon or early evening of January 11, 1994, Lawrence Reynolds assaulted,
robbed, and killed his neighbor, Loretta Foster, in her home. He took forty dollars in cash and a
blank check from her purse, and left her almost-nude body lying on the living room floor. Later that
same night, Reynolds told two friends much of what he had done. Uncertain whether to believe him,
the two went to Foster’s home, looked through the living-room window, and saw the body. They
alerted the police, who arrested Reynolds early the next morning.

                                                    1
No. 03-3822           Reynolds v. Bagley                                                         Page 2


         Reynolds’s father consented to a search of his son’s bedroom. (Reynolds was twenty-seven
years old at the time of his acts, and continued to live at home.) The search revealed several items
of physical evidence later used against Reynolds at trial: (1) gloves and a camouflage jumpsuit, both
smeared with blood of the same type as Foster’s and containing fibers matching those from a red
jacket found in her bedroom; (2) a piece of rope identical to that used on Foster, stained with blood
of her type and containing human hair matching her own; (3) a section of a tent pole, in keeping with
what Reynolds had told his friends he brought to Foster’s house; and (4) a blank check drawn on
Foster’s account. An autopsy concluded that Foster had died from strangulation. Based on the color
of the bruises on her wrists, the coroner testified that Foster had been alive when tied up. The
coroner was unable to find any physical evidence of sexual conduct.
        While in jail, Reynolds told a fellow inmate essentially the same story as he had told his
friends, but with more, at times conflicting, details. For example, Reynolds stated to the inmate that
he had “tried to stick his meat in her,” and yet when the inmate questioned Reynolds specifically on
the matter, he denied trying to rape her.
       An Ohio jury convicted Reynolds of aggravated robbery, aggravated burglary, kidnaping,
and attempted rape, as well as aggravated murder (of the felony-murder type) with four death-
penalty specifications attached. He was sentenced to 38-to-90 years’ imprisonment and death. He
unsuccessfully sought relief via direct appeal. State v. Reynolds, No. 16845, 1996 WL 385607
(Ohio Ct. App. July 10, 1996), aff’d, 687 N.E.2d 1358 (Ohio), cert. denied, 524 U.S. 930 (1998).
He was also unsuccessful in obtaining state post-conviction relief and was denied an evidentiary
hearing, which he sought in order to buttress his post-conviction claims. State v. Reynolds, No. 94-
01-0158 (Summit County Ct. Com. Pl. Mar. 27 & Apr. 8, 1998), aff’d, No. 19062, 1999 WL 980568
(Ohio Ct. App. Oct. 27, 1999), juris. denied, 723 N.E.2d 1113 (Ohio 2000). Reynolds did not file
a Murnahan motion, which is Ohio’s vehicle for raising ineffective assistance of appellate counsel
claims. See State v. Murnahan, 584 N.E.2d 1204, syllabus ¶ 2 (Ohio 1992).
        On February 1, 2001, Reynolds filed a federal habeas corpus petition raising 19 claims. The
petition was denied, and he now appeals this ruling, citing five issues for review. A certificate of
appealability was granted on each of the five issues.
                                                   II
       Reynolds’s federal habeas petition was filed subsequent to the passage of the Antiterrorism
and Effective Death Penalty Act (“AEDPA”) in 1996, and thus its provisions govern this court’s
review. Under AEDPA, a federal court may not grant habeas relief unless the state court’s
adjudication of the claim either:
        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or
        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.
28 U.S.C. § 2254(d). Under the “unreasonable application” prong of this section, the prong most
relevant to the instant case, “[a] federal habeas court may not issue the writ simply because that
court concludes in its independent judgment that the state-court decision applied [a Supreme Court
case] incorrectly.” Price v. Vincent, 538 U.S. 634, 641 (2003). Rather, “[i]n order for a federal
court to find a state court’s application . . . ‘unreasonable,’ the state court’s decision must have been
more than incorrect or erroneous[;] [it] must have been ‘objectively unreasonable.’” Wiggins v.
Smith, 539 U.S. 510, 520-21 (2003). As this court has stated, “a federal habeas court must ask
whether the state court’s application of clearly established federal law was objectively reasonable.
No. 03-3822            Reynolds v. Bagley                                                         Page 3


If the federal court finds that, viewed objectively, the state court has correctly identified the
governing legal principle from the Supreme Court’s decisions but unreasonably applied that
principle to the facts of the prisoner’s case, it may grant the writ.” Millender v. Adams, 376 F.3d
520, 523 (6th Cir. 2004).
        In considering a district court’s decision to deny an evidentiary hearing, which we normally
review for abuse of discretion, see White v. Mitchell, 431 F.3d 517, 532 (6th Cir. 2005), we must
also keep the precepts of AEDPA deference in mind. Schriro v. Landrigan, 550 U.S. — , 127 S. Ct.
1933, 1940 (2007) (“Because the deferential standards prescribed by [28 U.S.C.] § 2254 control
whether to grant habeas relief, a federal court must take into account those standards in deciding
whether an evidentiary hearing is appropriate.”).
                                 A. Denial of Evidentiary Hearing
         Reynolds’s principal argument on appeal is that he was improperly denied an evidentiary
hearing, during both state and federal habeas proceedings, to adduce evidence in support of his
ineffective assistance of trial counsel claim and his claim regarding deficiencies in the trial court’s
sentencing opinion. He relies primarily on two cases from outside this circuit in support: Siripongs
v. Calderone, 35 F.3d 1308, 1310 (9th Cir. 1994) (“In a capital case, a habeas petitioner who asserts
a colorable claim to relief, and who has never been given the opportunity to develop the factual
record on that claim, is entitled to an evidentiary hearing in federal court.”); and Buenoano v.
Singletary, 963 F.2d 1433, 1439 (11th Cir. 1992) (“A federal court must hold an evidentiary hearing
if the [habeas] petitioner did not receive a full and fair hearing in the state courts.”). The evidentiary
hearing was required, Reynolds maintains, because “[i]n order for a reviewing court to determine
whether trial counsel’s decisions were a result of a reasoned strategic decision not to present expert
testimony or other mitigating evidence to the jury, the court must review trial counsel’s reasons for
their failures,” and “[t]he only way to obtain this information is through discovery or an evidentiary
hearing.” Appellant’s Br. at 14.
         A peculiar procedural twist seems at first blush to favor Reynolds. The trial judge who
presided over both the guilt and penalty phases of Reynolds’s trial, Judge Schneiderman, was also
assigned to Reynolds’s post-conviction proceedings. Judge Schneiderman scheduled an evidentiary
hearing for March 30, 1998. In anticipation of the hearing, Reynolds issued almost twenty
subpoenas to various individuals and entities, such as the Cuyohoga Falls Police Department,
Cuyohoga Falls General Hospital, and even Judge Schneiderman himself (based on Reynolds’s
allegations of improprieties in the preparation of the judge’s sentencing opinion). Joint App’x at
1060-1102. Judge Schneiderman became a potential witness by virtue of this subpoena, and thus
he voluntarily recused himself from further proceedings and post-conviction matters were reassigned
to a different judge, Judge Hayes. Judge Hayes denied the evidentiary hearing that had been granted
by his predecessor, and subsequently dismissed Reynolds’s petition for post-conviction relief. Judge
Hayes’s denial of the evidentiary hearing was based on his finding that Reynolds had been given
“ample time,” id. at 1119, to develop a factual basis for his ineffective assistance claims—be it in
respect to how his alcoholism was handled at trial and mitigation, id. at 1118-1121, what further
mitigating evidence generally might have been presented, id. at 1121-22, or what further
neurological testing could have been conducted on Reynolds, id. at 1129-30—and yet had come up
with precious little to justify a hearing. Reynolds now maintains that Judge Hayes’s decision was
in error because
        [p]ost-conviction counsel had conducted extensive investigation in preparation for
        the hearing and was prepared to present a number of witnesses and experts, including
        a psychologist and neuropsychologist, to factually develop Reynolds’ claims. . . .
        Had an evidentiary hearing been granted testimony would have been presented of
No. 03-3822            Reynolds v. Bagley                                                         Page 4


        serious incidents of abuse in the Reynolds’ home and of Reynolds’ father’s serious
        alcohol problem.
Appellant’s Br. at 15.
         Judge Hayes’s decision not to conduct an evidentiary hearing was reviewed by the Ohio
Court of Appeals. State v. Reynolds, No. 19062, 1999 WL 980568 (Ohio Ct. App. Oct. 27, 1999)
(unpublished). The appeals court noted that “[w]hen a new judge has been appointed after the
recusal of the trial judge in a post-conviction petition, it is incumbent on the new judge to consider
all motions de novo.” Id. at *11 (citing State v. Perdue, 441 N.E.2d 827, 829 (Ohio Ct. App. 1981)).
In other words, the appeals court held, the mere fact that Judge Schneiderman had originally
scheduled an evidentiary hearing did not preclude Judge Hayes from making an independent
determination that such a hearing was not ultimately required. As to the merits of Judge Hayes’s
decision, the appeals court held that under Ohio Rev. Code § 2953.21(C), a petitioner is only entitled
to an evidentiary hearing if he can show, in the first instance, “substantive grounds for relief.” See
State v. Jackson, 413 N.E.2d 819, 822 (Ohio 1980) (“Before a hearing is granted, the petitioner bears
the initial burden in a post-conviction proceeding to submit evidentiary documents containing
sufficient operative facts to demonstrate the lack of competent counsel and also that the defense was
prejudiced by counsel’s ineffectiveness.”) (emphasis added). Because Reynolds had made no
threshold showing of these substantive grounds for relief nor had he come forward with any showing
that his trial counsel’s actions materially prejudiced the outcome of the case, the appeals court
concluded that Judge Hayes did not err in denying his request for an evidentiary hearing.
        We now hold that Reynolds is precluded from relief on his evidentiary hearing claim. First,
as articulated by the Ohio Court of Appeals, under Ohio’s collateral review procedures, specifically
Ohio Rev. Code § 2953.21(C), Reynolds is not guaranteed an evidentiary hearing; rather, he is only
entitled to one upon a showing that he has substantive grounds for relief. Jackson, 413 N.E.2d at
822; see also State v. Kapper, 448 N.E.2d 823, 826 (Ohio 1983). Reynolds puts the cart before the
horse by arguing that evidence obtained from the people he intended to subpoena would have
provided exactly such grounds for relief. The point is that he must make an initial evidentiary
showing—through affidavits and the like—that he has grounds for relief. And here, the state judge
determined that this initial showing was insufficient, especially in light of the fact that Reynolds had
been given ample discovery time since the termination of his direct appeal to make the showing.
        Reynolds’s argument, at least with respect to the ineffective assistance claims, also fails for
a second reason. Judge Hayes noted during state post-conviction proceedings that “[e]vidence
outside the record . . . will not guarantee a hearing, if the petition does not allege facts to show that
the issue could not have been brought on direct appeal.” Joint App’x at 1116; see also State v.
Perry, 226 N.E.2d 104, 109 (Ohio 1967) (“Our statutes do not contemplate relitigation of those
claims in postconviction proceedings where there are no allegations to show that they could not have
been fully adjudicated by the judgment of conviction and an appeal therefrom.”). In this case,
Reynolds was represented by different counsel from his trial counsel when he sought direct appeal.
As such, he had the duty to bring the instant ineffective assistance claims at that juncture, State v.
Lentz, 639 N.E.2d 784, 786 (Ohio 1994), and he fails to explain now why these claims were not
already properly resolved, or why any new evidence he now hopes to use could not have been
discovered at the time of his direct appeal. Reynolds could have argued that his state appellate
counsel was ineffective for not adequately investigating/discovering evidence of his trial counsel’s
inadequate performance, but he is procedurally defaulted from making such a claim because he
failed to file a Murnahan motion in state court, as noted in the procedural history above.
       Finally, Reynolds’s claim fails due to the strictures of AEDPA, as recently applied to the
evidentiary hearing context in Schriro. While it is true that a district court, sitting in federal habeas,
has the power independently to grant an evidentiary hearing, the federal court’s decision owes
No. 03-3822            Reynolds v. Bagley                                                         Page 5


considerable deference to that of the state courts on the same issue. 127 S. Ct. at 1940. Here, it does
not appear that Reynolds is asking for an evidentiary hearing to present evidence any different from
what he hoped to present to Judge Hayes almost a decade ago. Since we do not find that Judge
Hayes unreasonably denied the evidentiary hearing back then, it almost goes without saying that the
district court did not abuse its discretion in denying effectively the same evidentiary hearing now.
Even at the federal district court level, having had even more time to put on a case, Reynolds
appears unable to have marshaled evidence to convince the district court that an evidentiary hearing
would be necessary, or that the state courts’ resolution of the matter had been unreasonable. He
continues to assert that he needs the evidentiary hearing to factually develop his constitutional
claims, but he has failed at every level to make a factual showing (as opposed to conclusory
statements) as to why those claims merit development through the crucible of an official hearing.

         At bottom, Reynolds is asking us to accept the generalized proposition that a defendant
sentenced to death should always be entitled to an evidentiary hearing on post-conviction review:
that is, if he is denied one at the state level, then he must be granted one at the federal level. Yet
Schriro expressly refutes this proposition. Id. (“[A] district court is not required to hold an
evidentiary hearing.”). We might be inclined to agree with Reynolds if it were true that an
evidentiary hearing were the sine qua non of evidence-gathering and evidence-presenting. But of
course, there are other ways to present evidence, and as discussed above, an evidentiary hearing was
decidedly not required for Reynolds to be able to make an initial factual showing of his counsel’s
deficiencies; instead, affidavits and other readily-obtainable forms of evidence would have sufficed.
       We therefore affirm the district court’s denial of Reynolds’s request for an evidentiary
hearing.
                  B. Failure to Timely Dismiss Prospective Juror for Cause
        In his second claim, Reynolds argues that statements made by Officer John Vanhyning, an
Ohio police officer, unconstitutionally tainted the jury venire. Officer Vanhyning was himself on
the jury venire. He revealed during voir dire that he knew several of the police officers involved in
Reynolds’s case, including at least one, Detective Gay, who would be testifying against Reynolds.
When asked by the prosecutor whether he would be able to objectively evaluate Gay’s testimony
even though he knew Gay, Vanhyning did not directly answer the question, but rather said: “I have
always found him to be completely truthful.” Later, when the prosecutor asked Vanhyning if he
thought it was problematic that he had worked with the prosecutor on previous occasions,
Vanhyning stated that he could remain objective — but prior to doing so noted how “efficient” the
prosecutor was, and how the prosecutor demanded a lot from police officers before “moving
forward” with a prosecution. After hearing more about the relationship between Officer Vanhyning
and some of the members of the prosecution, the trial court excused him from the jury venire,
noting:
       Well, you know, Officer Vanhyning, I think I am going to take the bull by the horn.
       I am going to excuse you. And I hope I don’t insult your integrity in any way, I
       don’t mean to do that. But you are pretty close to it, not because you are close to this
       case, but you are close to law enforcement, and it has been your whole life.
Joint App’x at 1667.
        Reynolds now claims that this dismissal came too late. He argues that Vanhyning’s
statements, which were made in the presence of the entire jury venire, cast a sheen of credibility on
the prosecutor by indicating how “efficient” he was and how “completely truthful” some of his
testifying officers would be. Reynolds points out that his defense counsel had previously moved to
No. 03-3822           Reynolds v. Bagley                                                        Page 6


strike Vanhyning for cause, but the court had denied the motion, and then during the subsequent voir
dire Vanhyning’s pro-prosecution statements were heard by the entire jury venire. Reynolds’s
counsel did not, however, move to strike the entire venire based on those statements.
        Reynolds’s claim rests on a very tenuous theory, one which the district court labeled as a
“sub silentio argument [] that the trial court has a sua sponte duty to discharge the entire jury panel,
even in the absence of a defense motion to that effect.” D. Ct. Op., 1/13/2003, at 20. We are
inclined to agree. Although Vanhyning’s statements could theoretically have biased ultimately-
seated jurors in favor of the prosecution and its witnesses, Reynolds has failed to show that there
was any actual bias, especially given the trial judge’s subsequent curative instruction that jurors
would have to decide the case for themselves. See Patton v. Yount, 467 U.S. 1025, 1038 (1984)
(noting that a trial judge’s determination of actual bias “is essentially one of credibility, and
therefore largely one of demeanor,” and, as such, is entitled to special deference). Nor is this a case
in which the jury venire appears to have been predisposed to convict Reynolds, so that Vanhyning’s
comments might have only heightened their predisposition, the trial judge’s curative instructions
notwithstanding. Cf. Foley v. Parker, 488 F.3d 377, 394-96 (6th Cir. 2007) (Martin, J., dissenting).
Thus while we can conceive of a hypothetical in which a single veniremember’s comments, prior
to his dismissal, might irreparably prejudice the remaining veniremembers against the defendant,
the instant case does not approach that hypothetical. Therefore we reject Reynolds’s second claim.
     C./D. Ineffective Assistance of Trial Counsel for Failure to Obtain Proper Expert
                          Assistance during Trial and Mitigation
        Reynolds claims that he was unconstitutionally denied effective assistance of counsel under
Strickland v. Washington, 466 U.S. 668 (1984), because his trial counsel failed to request: (1) “the
assistance of an independent pharmacologist, toxicologist, or alcohol expert,” (2) “the assistance of
a forensic psychologist to properly investigate, obtain and prepare information to be presented to
the jury,” and (3) “the assistance of a competent neurological expert to examine Reynolds to
determine if his thought processes were impaired as a result of multiple head injuries he suffered as
a child or as a result of his long-term alcohol abuse.” Appellant’s Br. at 35.
         Reynolds does not argue that his counsel failed entirely to retain and present experts. Prior
to trial, for example, Dr. Levkowitz performed a neurological examination of Reynolds. The
examination was cursory (lasting approximately 5 minutes), and no CAT scan was performed, but
neither did it reveal any neurological problems. Joint App’x at 1019 (Pappas Aff.). And during the
mitigation phase, Reynolds’s counsel presented the testimony of Dr. Bendo, a psychologist. Dr.
Bendo opined that the “primary problem” throughout Reynolds’s life was likely a combination of
his alcoholism and “antisocial personality,” i.e., the fact that he was “pretty much alone in the
world.” Id. at 1882 (Bendo Test.). When asked whether Reynolds’s conduct on the night of the
murder was mitigated by his psychological condition, Dr. Bendo responded:
       I think it was mitigated by his psychological condition, certainly, in terms of use of
       poor judgment, some of the impulsivity that goes with that. . . . What’s confusing
       is that this type of person doesn’t commit this type of crime, it is a low
       probability. . . . They could commit crimes like DUI, or petty offenses or those kinds
       of things. I think Larry [Reynolds] shows some of that in his history. But it is not
       the kind of profile that is seen commonly in this particular kind of case.
Id. at 1880-81.
        Reynolds’s contention is that Levkowitz’s examination was not thorough enough and
Bendo’s testimony was “deficient,” both because he was relatively inexperienced as a mitigation
expert and because he was a general psychologist, not a forensic psychologist. At bottom, Reynolds
No. 03-3822           Reynolds v. Bagley                                                             Page 7


is claiming that Levkowitz and Bendo were not the “best” experts. While this may or may not be
true, it is not enough to clear the Strickland prejudice hurdle, let alone the Strickland performance
hurdle. See Skaggs v. Parker, 235 F.3d 261, 272 (6th Cir. 2000) (noting that a habeas petitioner is
not entitled to relief simply because the petitioner’s expert “did not testify as favorably as the
petitioner had hoped”); accord Lundgren v. Mitchell, 440 F.3d 754, 772 (6th Cir. 2006).
        As to Reynolds’s claims regarding an alcohol expert, the question is arguably closer because
on this issue no expert was presented at all. To be sure, numerous references were made by trial
counsel (and by witnesses) regarding Reynolds’s chronic alcoholism and his state of drunkenness
at the time of the murder. But Reynolds maintains that the jury was given only “generic”
information about his alcoholism, and thus jurors were left to draw only from personal experience
how alcohol might have affected Reynolds on the day of the murder. Appellant’s Br. at 39. What
was missing, claims Reynolds, was testimony to the effect that “alcohol dependence is universally
accepted by the medical profession as being a disease.” Id. at 38 (emphasis added). And because
trial counsel conceded in his opening statement that Reynolds was guilty of the murder of Ms.
Foster, Reynolds now maintains that the alcoholism defense was practically his only hope of
mitigation during the guilt phase. As such, hindsight leads us to wonder whether trial counsel
exercised sound judgment in relying exclusively on the presentation of lay testimony regarding
Reynolds’s alcoholism and its effect on his behavior. Wonder as we might, however, we cannot say
that the Ohio state courts were unreasonable in viewing trial counsel’s strategy not to present an
alcohol expert—whether this was indeed “strategic” or not—as not prejudicial to the outcome of
Reynolds’s case. For example, as the Ohio Court of Appeals concluded:
       Reynolds claims that he was prejudiced by defense counsel’s failure to request, and
       thus the trial court’s failure to appoint, certain experts to assist in the presentation of
       Reynolds’ alcoholism as a mitigating factor and a defense as to the requisite mens
       rea of the offenses charged. His claim is supported by the affidavit of Dr. James
       Eisenberg, a forensic psychologist, in which he stated, “a toxicologist,
       pharmacologist, and/or alcohol evaluation should have been suggested by [mitigation
       witness] Dr. Bendo.”
       This Court has stated that, “a postconviction petition does not show ineffective
       assistance merely because it presents a new expert opinion that is different from the
       theory used at trial.” State v. White (Jun. 16, 1999), Summit App. No. 19040,
       unreported, at 12, quoting State v. Combs (1994), 100 Ohio App. 3d 90, 103, 652
N.E.2d 205, judgment affirmed (1994), 69 Ohio St. 3d 1480, 634 N.E.2d 1027 and
       certiorari denied (1995), 513 U.S. 1167, 130 L. Ed. 2d 1097, 115 S. Ct. 1137.
       Furthermore, Reynolds offers no evidence that there is a reasonable probability that
       the addition of expert witnesses would have changed the outcome of the guilt or the
       sentencing phase of his trial. Thus he does not offer evidence of sufficient operative
       facts to demonstrate substantive grounds for relief.
1999 WL 980568, at *4.
        We note also that this court has recently rejected a habeas petitioner’s similar claim that his
counsel was deficient for not having retained the “proper” expert to testify to his alcoholism and its
causal connection to the murder he committed. See Nields v. Bradshaw, 482 F.3d 442, 455-57 (6th
Cir. 2007) (suggesting that counsel’s alleged failure to elicit “causal relationship” testimony from
mitigation witnesses—i.e., testimony that the defendant’s alcoholism necessarily caused his violent
conduct—likely says less about counsel’s inadequacy than about the fact that no such relationship
actually existed). Ultimately, Reynolds’s claim with regard to expert testimony fails for similar
reasons to what we have discussed regarding his request for an evidentiary hearing. He has failed
to convince us—or any other court, state or federal—through presentation of affidavits or other
No. 03-3822           Reynolds v. Bagley                                                         Page 8


evidence, that testimony from different experts, or new experts, would have in any way altered the
outcome of his trial.
               E. Due Process Violations Flowing from the Sentencing Opinion
       Reynolds’s final claim of error is that his sentencing proceedings were fundamentally unfair
for two reasons: first, because the trial court filed its sentencing opinion during the sentencing
proceeding itself, suggesting that the judge’s mind had been made up and his opinion a fait
accompli, regardless of anything that might have transpired during the sentencing hearing; and
second, because the trial court’s opinion failed to properly state how the court had weighed
aggravating and mitigating factors.
         The penalty phase of Reynolds’s trial ended on June 1, 1994, when the jury recommended
that Reynolds be put to death. The sentencing hearing was held eight days later, early in the
morning of June 9, 1994. At that hearing, the court sentenced Reynolds on the non-capital counts
(after first allowing counsel for both parties to speak and offering Reynolds the opportunity to
speak), then proceeded to address the sentence for the aggravated-murder conviction. The written
death sentence appears to have been filed roughly midway through the hearing. Before pronouncing
the sentence of death orally, however, the trial judge made this announcement: “This Court’s
written decision has been prepared. It is now being filed, and copies will soon be available to
counsel.” The trial judge then gave counsel for both parties an opportunity to argue what
Reynolds’s sentence should be. Next, and without giving Reynolds the opportunity to make a final
statement, the trial judge orally sentenced Reynolds to death.
         Reynolds appealed what he viewed as a gross procedural error on the part of the trial court.
The Ohio Supreme Court agreed with him that the trial court had erred, but held that the error was
harmless because, among other considerations: (a) the trial court had already heard all of the
evidence, and (b) the arguments that defense counsel advanced at the hearing were substantially the
same as those that counsel had already advanced during the penalty phase. 687 N.E.2d at 1372. The
district court found that the timing of the filing of the sentencing opinion, “whether before or after
the pronouncement of the sentence, does not give rise to the violation of a constitutional right.” D.
Ct. Op., 1/13/03, at 63. We conclude that the Ohio Supreme Court’s resolution of this issue was a
reasonable one, because Reynolds has been unable to make a showing that he presented any new
arguments to the trial court after the court filed its written opinion. The trial court’s actions were
ill-advised, to be sure, but in the final analysis they did not deprive Reynolds of a constitutional
right.
        We also reject Reynolds’s second argument, involving what he contends were the trial
court’s missteps in treating aggravating and mitigating factors in its opinion. The Ohio Supreme
Court analyzed this claim on direct review:
       We conclude that the trial court’s failure to unambiguously explain why the
       aggravating circumstances outweighed the mitigating factors is not prejudicial error.
       While the trial court discussed the facts surrounding the crime (a nonstatutory factor)
       in its opinion, it did not weigh those facts as aggravating circumstances. Instead the
       court reviewed the nature and circumstances of the crime, as it was required to do
       pursuant to R.C. 2929.03. We conclude that the trial court did not consider
       non-statutory factors.
       Reynolds argues that the trial court did not give “significant” weight to his
       alcoholism. The statute does not require that significant weight be accorded. The
       weight, if any, given to a mitigating factor is a matter for the discretion of the
No. 03-3822         Reynolds v. Bagley                                                         Page 9


      individual decision-maker. We conclude that the trial court properly weighed the
      mitigating factor of alcoholism.
      We note, sua sponte, that the trial court did not correctly weigh the aggravating
      circumstances and mitigating factors. The court weighed each aggravating
      circumstance separately against the mitigating factors instead of weighing all the
      aggravating circumstances against all the mitigating factors. The trial court stated
      in its opinion that “the state of Ohio has proved beyond a reasonable doubt that each
      aggravating circumstance for which he was found guilty outweighed all the
      mitigating factors.” Although this issue was not raised by Reynolds, our
      independent review will cure the error.
      [. . . ]
      This court is required by R.C. 2929.05 to independently review this case and conduct
      an appropriateness and proportionality evaluation as to the death sentence. We
      conclude that the evidence in the record supports a finding that Lawrence Reynolds,
      Jr. committed the aggravated murder of Loretta Foster while committing, attempting
      to commit, or fleeing immediately after committing or attempting to commit
      kidnapping, rape, aggravated robbery, and aggravated burglary. Moreover, the
      evidence establishes that Reynolds was the principal offender in the commission of
      the aggravated murder.
      The nature and circumstances of the crime offer nothing in mitigation for Reynolds.
      His history, character, and background suggest some mitigating factors. Reynolds
      was raised in a middle class home by both parents. He began drinking alcohol in his
      early teens. After graduating from high school, he served in the Army for six years
      before being honorably discharged. Upon discharge, he moved in with his parents.
      He eventually found employment and moved into his own apartment. Throughout
      this time, the use of alcohol continually plagued his life.
      As his alcohol usage increased, it affected his employment, leading to his termination
      from his job. In January 1992, he was arrested for driving under the influence and
      failing to comply with a police officer’s signal or order. He moved back in with his
      parents and completed alcohol treatment as part of his probation, but soon began
      drinking again. He appears to have been employed, or earning some money, until
      about four months prior to the crimes. He then began to sell his personal belongings
      to support his drinking habit. By the time of the murder, he had become desperate
      because he had nothing more to sell.
      Dr. Joseph Bendo, a psychologist, diagnosed Reynolds as having an adjustment
      disorder, which caused him to react more strongly than the stressors or the
      environment in his life might warrant. Dr. Bendo concluded that Reynolds had an
      antisocial personality type with addictive-proneness to alcohol and drugs. His
      drinking was a product of his inability to relate effectively with people. While this
      proclivity does not meet the mitigating factor standard of R.C. 2929.04(B)(3), we
      will consider it under R.C. 2929.04(B)(7).
      In an unsworn statement, Reynolds expressed his remorse to the victim’s family and
      to his own family and asked the jury to spare his life.
      We weigh the aggravating circumstances against the following mitigating factors:
      lack of a substantial criminal record (R.C. 2929.04[B][5]), honorable military service
      to his country, alcoholism, emotional problems, and remorse for the crime. The lack
No. 03-3822           Reynolds v. Bagley                                                     Page 10


       of a substantial criminal record is entitled to relatively significant weight. The
       remaining factors, such as his military service, are entitled to some weight. Another
       factor to consider is the prosecutor’s “overzealous” application of the aggravating
       circumstances “to the same act or indivisible course of conduct,” which was
       criticized in Jenkins.
       We conclude that the aggravating circumstances outweigh the mitigating factors
       beyond a reasonable doubt.
687 N.E.2d at 1373-74 (citations omitted and emphasis added).
       The Ohio Supreme Court thus employed the practice of “appellate reweighing” specifically
authorized under Clemons v. Mississippi, 494 U.S. 738, 748 (1990). Reynolds presents no evidence
that the state supreme court considered an unconstitutional or unsubstantiated aggravating
circumstance. Nor does he allege that the court failed to consider any mitigating factors for which
evidence was presented. We do not find the Ohio Supreme Court’s appellate reweighing to have
been contrary to, or an unreasonable application of, clearly established federal law, and thus we deny
Reynolds’s final habeas claim.
                                                 III
     For all of the reasons stated above, we deny Reynolds’s habeas petition, thereby
AFFIRMING the judgment of the district court.